Citation Nr: 0631770	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  98-15 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas



THE ISSUES

1.  Propriety of the 20 percent rating assigned prior to 
December 30, 1998, and the 40 percent rating assigned from 
December 30, 1998, for degenerative disc disease (DDD), 
degenerative joint disease (DJD), and chronic lumbosacral 
strain.

2.  Entitlement to an effective date before July 27, 2001, 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD). 

3.  Entitlement to a total disability rating due to 
individual unemployability based on service-connected 
disabilities (TDIU) before July 27, 2001.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas, and was last remanded for further evidentiary 
development in August 2005.    


FINDINGS OF FACT

1.  DDD, DJD, and chronic lumbosacral spine are manifested 
primarily by complaints of chronic back pain and clinical 
evidence of tenderness in the low back, but clinical 
evidence also reflects lack of muscle spasm or lower 
extremity motor or reflex deficit, before December 30, 1998.  

2.  DDD, DJD, and chronic lumbosacral strain are manifested 
primarily by complaints of chronic back pain, and clinical 
evidence of decreased range of motion with pain, and 
functional loss due to pain, weakness, and fatigability, but 
normal neurological findings, from December 30, 1998.  
Thoracolumbar range of motion is not limited beyond that 
contemplated for a 40 percent rating under current criteria.   

3.  In June 1998, the RO granted the veteran's original PTSD 
service connection claim, filed in September 1997, and 
assigned an initial 30 percent rating, effective September 
18, 1997, the date of filing of the claim.  Substantive 
appeal was not filed on this decision.

4.  The veteran underwent a VA PTSD examination on July 27, 
2001.  He did not file an increased rating claim before this 
date. 

5.  The record does not demonstrate that an increase in PTSD 
symptoms and manifestations occurred within one year before 
July 27, 2001.  

6.  A 100 percent schedular rating for PTSD is in effect 
from July 27, 2001.  

7.  The combined service-connected disability rating, before 
July 27, 2001, was 60 percent, effective December 30, 1998, 
based on residuals of fracture, distal radius (minor) and 
tinnitus, respectively rated zero percent and 10 percent, 
effective September 18, 1997; DDD, DJD, and chronic 
lumbosacral strain, rated 40 percent effective December 30, 
1998; and PTSD, rated 30 percent as of September 18, 1997.  

8.  The veteran was not "marginally employed" before July 
27, 2001; he was gainfully employed until September 11, 
2001, and no clinician has opined that he was unemployable 
due to service-connected disability or disabilities before 
July 27, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent prior 
December 30, 1998, and higher than 40 percent from December 
30, 1998, for DDD, DJD, and chronic lumbosacral strain, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2001), 
5293 (2001, 2003), 5003, 5010, 5235-5243 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

2.  The criteria for an effective date earlier than July 27, 
2001, for entitlement to a 100 percent rating for PTSD, are 
not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.400, 4.130, Diagnostic Code 9411 (2006).  

3.  A schedular 100 percent rating for PTSD is in effect 
from July 21, 2001, and the criteria for TDIU are not met 
before July 27, 2001.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.16 (2006).    




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations - DDD, DJD, and Chronic 
Lumbosacral Strain

In a June 1998 rating decision, the RO granted the veteran's 
original claim of entitlement to service connection for DDD, 
DJD, and chronic lumbosacral strain, and assigned an initial 
20 percent rating, effective September 18, 1997, the date on 
which the claim was filed.  No compensable rating can 
precede the date of filing of an original claim.  In January 
1999, the RO increased the rating for low back disability to 
40 percent, effective December 30, 1998, the date of the VA 
compensation and pension (C&P) medical examination, the 
findings from which the RO determined supported the 
increase.  Both decisions are on appeal.  Thus, the issues 
before the Board are whether (a) a rating higher than 20 
percent is warranted from September 18, 1997 to December 29, 
1998; and (b) a rating higher than 40 percent is warranted 
from December 30, 1998, forward, for the low back 
disability.

The disability is presently rated under current 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (lumbosacral or cervical 
strain).  During the appeal period, VA spine disability 
rating criteria, including those pertinent to the instant 
claim, were amended.  Diagnostic Code 5293 (intervertebral 
disc syndrome) was revised effective on September 23, 2002, 
and, on September 26, 2003, all spine disability criteria 
were revised.  67 Fed. Reg. 54,345- 54,349 (2002); 68 Fed. 
Reg. 51,454-51,458 (2003). The current version of the spine 
disability codes, which reflects a revision of all of the 
spine rating criteria and includes revisions made in 2003, 
is codified in 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2006).  Thus, the Board considers various criteria 
promulgated during the appeal period.  It discusses below 
only those pertinent to the veteran's disability, as some 
criteria, old or revised, do not apply.

First, the Board addresses old Diagnostic Code 5293 
(intervertebral disc syndrome), under which the initial 20 
and 40 percent ratings were assigned.  Under that Code, a 40 
percent rating was permitted with severe recurring attacks, 
with intermittent relief.  A maximum 60 percent rating was 
assigned with evidence of pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, with little 
intermittent relief.  

VA clinical records from late 1997, around the time when the 
original service connection claim was filed, and the 
December 1997 VA examination report reflect what may be best 
characterized as moderate symptoms due to low back pain 
resulting from DDD, DJD, and lumbosacral strain, most 
consistent with the criteria for a 20 percent rating, but 
not "severe" or "pronounced" symptoms.  The December 1997 
examination yielded negative clinical findings for muscle 
spasm, lower extremity motor or reflex deficits, postural 
abnormalities, or fixed deformities.  There was tenderness 
in the lumbosacral spine and decreased sensation over the 
right lateral thigh, but gait and station were normal, and 
movements (heel-and-toe walk, squatting, rising) were 
satisfactory.  There was some evidence of pain on movement 
(straight leg raising test), and some restriction on 
movement (occasionally lift 20 pounds; frequently lift 10 
pounds).  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disability includes consideration of evidence of functional 
loss due to pain, weakness, fatigability, incoordination, 
pain on movement of a joint, swelling, deformity or atrophy 
of disuse, instability of station, or interference with 
sitting, standing, or weight-bearing).  However, overall, 
the negative clinical findings, and in particular those 
pertaining to satisfactory motion, are outweighed by those 
tending to support a higher rating.         

The December 1998 VA examination report, and subsequent 
clinical evidence, including more recent VA examination 
reports, do document symptoms and manifestations more 
significant than those documented in 1997, and they support 
the 40 percent rating assigned, but not higher.  More 
specifically, the veteran had moderately severe paraspinous 
muscle spasm bilaterally, which tends to support a 40 
percent rating.  However, strength and muscle tone of all 
major muscle groups, bilaterally, were within normal limits, 
and there was neither atrophy nor vesiculations.  The 
examination report does not document sensory or reflex 
deficits in the lower extremities; gait and ambulation were 
normal.  The examiner concluded that there is no clinical 
evidence of lumbosacral radiculopathy.  

Subsequent testing in October 2000 indicated normal gait and 
ambulation, although it was noted that pain, weakness, and 
fatigability would adversely affect smooth, coordinated 
spinal movements.  However, the examination yielded normal 
findings for lower extremity strength and muscle tone; there 
was no atrophy, fasciculations or ataxia.  Sensory 
examination yielded decreased pinprick sensation over the 
lateral aspect of the right thigh, in the distribution of 
the lateral femoral cutaneous nerve, but the examiner 
concluded that this is not attributable to back pathology, 
and sensory examination was otherwise normal.  Heel-and-toe 
walking was normal; the veteran was able to complete a deep 
knee bend.  The examiner concluded there is no objective 
evidence of lumbosacral radiculopathy or other neurological 
deficit associated with DDD.  Thus, overall, the clinical 
evidence from 1998 and 2000 reflect some functional loss and 
limitation due to pain and spasms, but otherwise, it does 
not support a rating higher than 40 percent.           

Alternative Diagnostic Codes in effect before 2002 and which 
could permit "staged" ratings higher than 20 and 40 percent 
already in effect also were considered, but they cannot be 
the basis for a more favorable evaluation.  Specifically, 
without evidence of spinal fracture, or spinal ankylosis, 
whether favorable or unfavorable, under old Diagnostic Codes 
5285, 5286, and 5289, higher ratings are not permissible.  

As for limitation of motion of the lumbosacral spine (see 
old Diagnostic Code 5292), a maximum 40 percent rating was 
assigned for severe limitation of motion.  As noted earlier, 
the 1997 examination findings included evidence of normal 
gait and station, and lack of evidence of postural 
abnormality or fixed deformity.  Movements like heel-and-toe 
walk were deemed satisfactory.  Examination in December 1998 
yielded evidence of normal gait and ambulation and negative 
straight leg raising test bilaterally, although there was 
some decrease in the range of motion, with onset of pain 
noted at flexion to 55 degrees, extension to 10 degrees, and 
left and right lateral flexion to 20 degrees.  The veteran 
was able to stand on his heels and toes and complete a deep 
knee bend.  In October 2000, again, normal gait and 
ambulation were noted; reduced range of motion and 
functional loss due to fatigability, weakness, and pain have 
been considered as discussed elsewhere.                

Further, a maximum 40 percent rating is assigned for 
lumbosacral strain (Diagnostic Code 5295), severe, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Clinical evidence with respect to listing of the 
spine to opposite side and positive Goldthwaite's sign is 
not presented.  Limitation of motion and functional loss, 
including DeLuca considerations, have been considered in the 
context of evaluation of the claim considering other Code 
criteria, as discussed elsewhere.          

As for revised criteria, Diagnostic Code 5293 
(intervertebral disc syndrome) as revised effective on 
September 23, 2002, permitted evaluation either on the total 
duration of incapacitating episodes (essentially requires 
bed rest as ordered by a doctor due to acute signs and 
symptoms) over the last one year, or by combining separate 
evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever results in a higher rating.  A 40 
percent rating was assigned with evidence of incapacitating 
episodes totaling a duration of minimum 4 weeks but less 
than 6 weeks during the past one year; a maximum 60 percent 
rating was assigned with evidence of incapacitating episodes 
totaling a duration of minimum 6 weeks during the last one 
year.  While the veteran has reported incapacitating 
episodes from time to time, a rating based on such episodes 
requires showing bed rest prescribed by a physician and 
treatment by a physician.  Such evidence is not reflected in 
the VA clinical records and multiple VA examination reports 
obtained during the appeal period.      

Under the current Diagnostic Code 5237 (2006), a 40 percent 
rating is assigned with evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine (the criteria 
for a 30 percent rating addresses only cervical spine 
disability, not at issue here).  The veteran's spine is not 
ankylosed (fixed or immobile).  As shown in the March 2004 
VA orthopedic examination report, forward flexion and 
backward extension were to 30 degrees, with complaints of 
pain; left and right lateral flexion was to 10 degrees, with 
complaints of pain; and left and right rotation was to 20 
degrees, with complaints of pain.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2006), Note (2).  
Extension was to a normal limit; there is reduced lateral 
flexion, and as well, rotation.  However, gait is steady; 
the veteran is ambulating without assistive devices, and he 
moves against resistance without difficulty.  Fatigability 
was not noted.  Thus, based on forward flexion measurement, 
the criteria for a 40 percent rating are met.  While the 
Board acknowledges the limitation of motion is not 
restricted to forward flexion (reduced lateral flexion and 
rotation), and, while 2003 VA clinical records indicate 
flexion to 20 degrees (which is contemplated by criteria for 
40 percent rating) and extension to 5-10 degrees, a rating 
higher than 40 percent is not permissible based on limited 
motion unless the spine is ankylosed, which is not shown 
here.      

Also, as discussed above, the Board has considered 
neurological impairment under old criteria.  New criteria 
explicitly direct consideration of neurological deficit, to 
include bowel or bladder impairment.  See Note (1), 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  VA 
clinical examination reports consistently document lack of 
bowel or bladder impairment indicative of neurological 
deficit associated with the service-connected disability; 
they do not document radiculopathy attributed to the 
service-connected disability.  The most recent clinical 
evidence (April 2006 VA examination report) reflects a 
diagnosis of peripheral polyneuropathy associated with 
alcohol use.     

In the alternative, current criteria permit evaluation based 
on incapacitating episodes, for intervertebral disc syndrome 
(see Diagnostic Code 5243).  As the record does not reflect 
incapacitating episodes as defined by the regulations, a 
more favorable evaluation cannot be assigned thereunder, 
notwithstanding multiple complaints during the appeal as to 
intermittent episodes of incapacitation.  

The Board also has considered 38 C.F.R. § 4.71a criteria 
governing arthritis or degenerative spinal changes, as the 
service-connected disability includes DDD and DJD.  
Diagnostic Codes 5003, 5010.  However, degenerative or 
arthritic changes are evaluated essentially based on limited 
motion caused thereby, and limitation of motion, under old 
and new criteria, and associated concerns, such as those 
addressed by DeLuca, have been considered, as discussed 
above.  An additional rating under arthritis rating criteria 
would amount to impermissible pyramiding under 38 C.F.R. 
§ 4.14.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a more favorable 
evaluation than the staged ratings assigned by the RO.  
Accordingly, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

II.  Earlier Effective Date - 100 Percent Rating for PTSD

The veteran filed his original PTSD service connection claim 
in September 1997.  A June 1998 rating decision granted the 
claim, and assigned an initial 30 percent rating, effective 
September 18, 1997.  In March 1999, the veteran filed a 
notice of disagreement seeking a higher PTSD rating.  A 
Statement of the Case (SOC) was issued in August 1999.  The 
record does not reflect the filing of a substantive appeal 
(VA Form 9 or Form 9-equivalent) after the SOC was issued.  
38 C.F.R. § 20.302(b).  Without timely substantive appeal, 
the June 1998 rating decision is final.  38 U.S.C.A. § 7105.    

An August 2001 rating decision increased the PTSD evaluation 
to 50 percent effective July 27, 2001, the date of a VA C&P 
PTSD examination, the findings from which the RO determined 
supported the increase.  An October 2004 rating decision 
increased the rating to 100 percent effective July 27, 2001.  
Consistent with 38 C.F.R. § 3.157, the examination date - 
July 27, 2001 - could be deemed the date of filing of an 
informal PTSD increased rating claim.  

The assignment of effective dates of awards is governed by 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, 
unless expressly provided otherwise, the effective date of 
an award is "fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation states that, in general, the effective date of 
award of compensation, whether based on an original claim or 
a claim for increase, will be the date of the receipt of the 
claim, or the date entitlement arose, whichever is later.  
This general rule applies to claims for increased evaluation 
(see 38 C.F.R. § 3.400(o)(1)) with exception - where a claim 
for increased disability compensation is received within one 
year from the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
the effective date could be the "factually ascertainable" 
date.  Otherwise, the effective date is the date of receipt 
of the claim.  
  
Because no substantive appeal was filed on the initial 
rating decision assigning a 30 percent rating (issued in 
June 1998), that rating is final.  That said, one inquiry is 
whether the veteran filed a PTSD increased rating claim time 
between the June 1998 rating decision and the July 2001 
examination.  The record does not demonstrate any such PTSD 
claim, formal or informal.  In fact, the veteran said (see, 
e.g., July 2001 VA examination report), that he never was 
treated for PTSD, nor has he sought counseling for his 
alcohol abuse problems (the records of which, while they 
might not be specific to PTSD, might present relevant 
information concerning psychiatric functioning as a general 
matter before July 2001, if they exist).  The clinical 
records that do pertain specifically to PTSD are in the form 
of VA C&P examination findings.  Therefore, there is no 
basis to suggest that there might have been an informal PTSD 
increased rating claim based on VA treatment records dated 
before the July 2001 examination.  See 38 C.F.R. § 3.157.  
Further, no private clinical records, including those in the 
Social Security Administration (SSA) records package, 
reflect treatment for PTSD, although the SSA did take into 
consideration the veteran's psychiatric impairment ("primary 
diagnosis" of "affective" or "mood" disorders; notation that 
VA compensation was in effect for PTSD) in determining 
disability.        

Based on the above, the final appropriate inquiry is whether 
an increase in disability precedes the claim by a year or 
less, in which case the effective would be the date that the 
increase is shown to have occurred, pursuant to 38 C.F.R. § 
3.400(o)(2).  Under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006), a 100 rating is assigned for PTSD with evidence of 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Again, here, it is relevant that the veteran reportedly had 
no treatment for PTSD.  As such, there is little clinical 
evidence to consider and the focus necessarily is on C&P 
examination reports.  The December 1997 examination occurred 
more than one year prior to the July 27, 2001 examination 
that is the current effective date of the 100 percent 
schedular rating.  Thus, it does not provide evidence that 
an increase in disability occurred within one year prior to 
July 27, 2001.  In this case, there simply is no evidence 
showing that an increase in disability occurred within the 
one year prior to the July 27, 2001, VA examination that 
serves an informal claim for increase following the final 
June 1998 rating decision.  The record reflects that the 
veteran quit working in September 2001, as discussed further 
below.  In the absence of evidence of an earlier date of 
claim or of an increase in disability within one year of the 
July 2001 VA examination, the Board finds no basis upon 
which to assign an earlier effective date for the schedular 
100 percent rating for PTSD.  

III.  Entitlement to TDIU before July 27, 2001

As discussed in Section III above, a 100 percent PTSD rating 
became effective July 27, 2001.  The appeal of the June 2001 
rating decision denying TDIU, however, was pending well 
before the RO granted the total rating for PTSD in the 
October 2004 rating decision.  TDIU cannot be in effect 
while a 100 percent rating is in effect.  See 38 C.F.R. 
§ 4.16(a) ("Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total . . 
.").  Therefore, the issue presently before the Board is 
whether the record supports entitlement to TDIU before July 
27, 2001, when the 100 percent schedular rating for PTSD 
rating became effective.       

Before July 27, 2001, the following service-connected 
evaluations were in effect: residuals of fracture, distal 
radius (minor) and tinnitus, respectively rated zero percent 
and 10 percent, effective September 18, 1997; DDD, DJD, and 
chronic lumbosacral strain, rated 20 percent from September 
18, 1997 and 40 percent, effective December 30, 1998; and 
PTSD, rated 30 percent as of September 18, 1997.  The 
combined rating was 50 percent effective September 18, 1997, 
and 60 percent effective December 30, 1998.  Thus, schedular 
TDIU criteria were not met before July 27, 2001.  If there 
are two or more service-connected disabilities, as is the 
case here, there must be at least one disability ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).  Here, the veteran became entitled to TDIU with 
the increase of the PTSD rating from 30 to 50 percent in the 
August 2001 rating decision.  With that decision, the 
combined rating was 70 percent, effective July 27, 2001.  
Before that decision, the combined rating was 60 percent, 
even though the low back disability had been rated as 40 
percent.  See June 2001 rating decision.      

Nor does the record indicate extraschedular TDIU 
requirements (38 C.F.R. 
§ 4.16(b)) were met before July 27, 2001.  The veteran is a 
high school graduate.  His civilian work experience was as a 
heavy equipment operator and lineman, and included road 
grading activities.  His last gainful employment reportedly 
was on September 11, 2001, according to records associated 
with SSA disability compensation benefits application.  The 
veteran reportedly resigned that date due to back problems 
and inability to get along with his supervisors and co-
workers.  A January 2002 letter from Franklin County 
Courthouse does reflect that the veteran resigned on 
September 11, 2001.  

The veteran was gainfully employed until September 11, 2001, 
when he quit his employment, reportedly due to back and 
psychiatric problems.  The fact of the veteran's gainful 
employment until that date is against a conclusion that the 
veteran's service-connected disabilities precluded gainful 
employment prior to the effective date of the 100 percent 
schedular rating for PTSD in July 2001.  

In his October 2001 statement informing VA that the veteran 
has stopped working, the veteran's attorney characterized 
the veteran's employment as "marginal." Marginal employment 
shall not be considered substantially gainful employment for 
the purposes of entitlement to TDIU.  Marginal employment 
generally is deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  38 C.F.R. § 4.16(a).  


The veteran has not contended, and the record does not show, 
that his pay was reduced such that he meets the definition 
of "marginal employment."  The former employer's February 
1999 letter appears to indicate that that is not the case 
because, although the veteran reportedly used more than 
allocated sick days, he did use his vacation pay and "comp 
time" to receive pay for the missed days.  Moreover, in his 
TDIU application dated in late 2000, he reported that he had 
earned between $14,000-$14,500 during the last 12 months.  
This figure is well above the "marginal employment" poverty 
threshold in effect even later than 2000.   See Department 
of Veterans Affairs, Poverty Threshold, 67 Fed. Reg. 71,232 
(Nov. 29, 2002) (poverty threshold was $9,039.00, effective 
September 24, 2002); Department of Veterans Affairs, Poverty 
Threshold, 68 Fed. Reg. 66,531 (Nov. 26, 2003) (poverty 
threshold was $9,183.00 effective October 14, 2003).  
Therefore, the Board cannot conclude that the veteran was 
"marginally employed" before July 27, 2001, and 
extraschedular TDIU criteria are not met before that date.  
       
Moreover, there is no contention or clinical evidence that 
tinnitus or left distal radius fracture residuals, singly or 
together, adversely affected employability.  The veteran's 
contention is that unemployability is due to a combination 
of PTSD and low back disability.  He did not seek treatment 
for PTSD during this period.  Hence, there are no clinical 
records that address whether the veteran's PTSD adversely 
affected his employability before July 27, 2001.  As for the 
SSA records, although the SSA did take into consideration 
the veteran's psychiatric impairment ("primary diagnosis" of 
"affective" or "mood" disorders; notation that VA 
compensation was in effect for PTSD), the primary basis for 
determining disability was based on physical limitations due 
to low back problems, in light of the physical nature of the 
veteran's job.  Moreover, the SSA records discuss impairment 
after July 2001; they do not provide evidence to show that 
the veteran's service-connected disabilities precluded 
substantial gainful employment before then.  

In fact, while the veteran said, in connection with his VA 
disability claim, that he had to quit in part due to his 
inability to get along with people, he himself cited his 
"physical limitations" as the reason for seeking SSA 
disability.  Also, a judge at the Franklin County 
Courthouse, his former employer, wrote in February 1999 
that, during the last two years before then, the veteran had 
been missing more and more work because of back pain and 
that he is not performing his job satisfactorily.  No record 
from his employer indicates that the veteran had less-than-
satisfactory performance due to conflicts with co-workers or 
his employer, or due to personality problems, which might be 
indicative of PTSD symptoms impeding or affecting job 
performance.  In fact, the judge wrote in February 1999 that 
the veteran had been an "excellent" employee, as an 
equipment operator, since May 1993, until his back problems 
began interfering with his job performance.      

Thus, although the record does not reflect a clinician's 
statement as to when the veteran actually became disabled 
due to service-connected low back disability, the record as 
a whole does not support a conclusion that the veteran's 
service-connected disabilities precluded the veteran from 
engaging in substantial gainful employment prior to the 
effective date of the 100 percent schedular rating effective 
in July 2001.    

IV.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
benefits application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to 
substantiate the claim, that VA will seek to provide, and 
that he should provide.  It must ask him to provide any 
pertinent evidence he has.  38 C.F.R. § 3.159(b)(1).  Notice 
should be provided before the initial unfavorable agency of 
original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The appeal period associated with the claims adjudicated 
herein has been lengthy.  The low back disability increased 
rating claim was perfected for appellate review long before 
enactment of the law requiring the above notice.  To the 
extent no notice was given before the enactment of law, VA 
cannot be deemed to have erred.  The Pelegrini Court 
recognized, at p. 120, that under such circumstances, the 
veteran is entitled to content-complying notice during the 
appeal.  The Board concludes that full, content-complying 
notice was given as to all issues adjudicated in this 
decision, and it finds no prejudice due to timing of the 
notice, or as to substantive content of the notice.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the AOJ, the 
Board must consider whether prejudice occurred); see also 
38 C.F.R. § 20.1102 (harmless error).  

In January 2004, VA sent the veteran a letter which 
explained that a higher rating for a service-connected 
disability requires evidence of worsened condition, and that 
pertinent evidence would include non-VA clinical evidence 
and lay statements.  A March 2004 letter provided similar 
notice.  Both informed him that, if he identifies the 
sources of pertinent evidence, then VA would assist him in 
obtaining records therefrom.  He was told that he ultimately 
is responsible for substantiating his claim.  The October 
2004 Supplemental Statement of the Case (SSOC) included 
notice of 38 C.F.R. § 3.159, from which the "fourth element" 
is derived.  

As for the earlier effective date claim, the veteran raised 
that issue in November 2004, in a notice of disagreement.  
In the May 2005 Statement of the Case (SOC), the RO provided 
notice of what criteria govern the assignment of effective 
dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
SOC explained why an earlier effective date is not 
warranted.  

As for the claim of entitlement to TDIU before July 27, 
2001, with the grant of a 100 percent rating for PTSD 
effective July 27, 2001, the issue is whether TDIU 
entitlement is shown before that date.  TDIU cannot precede 
the grant of service connected disability, and no service 
connection claim was filed until September 1997.  The 
veteran has consistently maintained that unemployability is 
due to PTSD and low back disability.  Thus, by asking the 
veteran to identify clinical evidence of treatment for 
either problem from September 1997, and to supply Form 21-
4192 completed by his employer in the January 2004 letter, 
VA notified the veteran what missing evidence is pertinent 
to that claim.  He was also told about his and VA's 
respective claim development responsibilities.   


The Board last reviewed this appeal in August 2005, and, in 
light of laws and regulations governing the duties to notify 
and assist, then concluded that compliance would be had with 
request to the veteran to identify specifically VA 
facilities that treated him since September 1997, 
recognizing that that would be the earliest possible date on 
which any effective date or TDIU could be assigned.  Upon 
contact with the veteran in February 2006 (see Report of 
Contact), the RO obtained VA clinical records from Little 
Rock and Fayetteville, Arkansas, consistent with information 
provided by the veteran.  The record to date consistently 
reflected denials that the veteran was treated for PTSD, and 
SSA records were already in the claims file.  Thus, what 
remained for consideration was any missing VA clinical 
records, which could have bearing on the effective date 
issues.  As for the increased rating claim, the Board 
ordered appropriate C&P examination to obtain 
contemporaneous clinical evidence, and that was 
accomplished.  

Nonetheless, even as of May 2006, when the veteran was 
supplied with a SSOC covering all issues on appeal and 
advised that he could comment on his claims or submit 
additional evidence, he failed to respond.  Thus, the Board 
finds that full, content-complying notice was given during 
appeal; it finds no prejudice due to timing of the notice.  
The veteran did not identify sources of missing, pertinent 
evidence, or state that he needs more time to secure such 
evidence.     

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also 
was satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA and private medical records, 
including VA examination results appropriate to this claim, 
the veteran's written statements, SSA records, and prior 
claims adjudication history.  Despite appropriate notice 
during appeal, the veteran has not identified sources of 
pertinent, existing evidence that is missing from the record 
and which he desires VA to review before adjudication.  

The Board disagrees with the veteran's former counsel that 
VA clinical records dated before September 1997 must be 
obtained, citing Bell v. Derwinski, 2 Vet. App. 611, 612 
(1992).  See November 2004 argument.  No service connection 
claim was filed before September 1997, and, as such, neither 
TDIU, nor any PTSD rating, could pre-date that claim filing 
date.  Older VA clinical records, assuming any exist, would 
not materially affect a Board decision on those issues, 
which involve the level of disability after the date of 
these records.  As for the low back disability rating claim, 
as explained above, despite appropriate notice, neither the 
veteran nor his counsel has identified VA records that are 
not in the claims file.  Moreover, the Board does not agree 
that a "retrospective" VA examination should - or could -- 
be performed to determine whether a 100 percent rating for 
PTSD was shown within a year before July 27, 2001.  The 
veteran consistently has said that he was never treated for 
PTSD, and the Board has used the clinical evidence dated 
before then that is available.  As explained, it does not 
find adequate basis to suggest that PTSD was more disabling 
than was rated before the July 2001 examination.      

Based on all of the foregoing, the Board concludes that VA's 
duty to assist was met, and it is not precluded from 
adjudicating this decision based on the record.


ORDER

No revision of the 20 percent rating assigned prior to 
December 30, 1998, and the 40 percent rating assigned from 
December 30, 1998, for DDD, DJD, and chronic lumbosacral 
strain, is warranted.

An effective date before July 27, 2001, for a 100 percent 
rating for PTSD, is denied.

TDIU, prior to July 27, 2001, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


